Exhibit 10.5

CONFIDENTIAL TREATMENT REQUESTED UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED

***** INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST FILED SEPARATELY WITH THE COMMISSION.

THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

PURCHASING AGREEMENT

INNOPHOS, INC. (“BUYER”) hereby agrees to purchase from MISSISSIPPI LIME COMPANY
(“SELLER”), and SELLER hereby agrees to sell to said BUYER the following
products for shipment to the destinations designated hereunder:

PRODUCTS: Various Grades of Quicklime and Hydrated Lime, as specified in
Schedule I, appended hereto and made an integral part hereof (“Products”).

QUANTITY: [*****] Products at its Facilities specified under the section
entitled FACILITIES (“Facilities”) below, estimated but not guaranteed to be
either less than, or to exceed, the volumes per annum, respectively, indicated
in Schedule II, appended hereto and made an integral part hereof. Should Buyer’s
actual requirements for Products at any one or all of its Facilities in any
Contract Year fall below the minimum of the range stipulated herein, in no event
shall Buyer be required to take or otherwise compensate Seller for any such
quantities of Products not taken. Buyer shall provide to Seller in writing on or
before the last business day of October of each year during the contract its
good faith, non-binding estimated requirements for Product for the next calendar
year.

QUALITY: Per Specification Sheets appended hereto as Schedule I, and made an
integral part hereof (“Specifications”).

INITIAL TERM: A period of [*****] Contract Years, from 1 January 2008 through
31 December [*****]; continuing from year to year thereafter unless either party
shall give written notice to the other before 30 September [*****] or any
subsequent 30th of September.

PACKAGING (UOM): Short Tons (ST), of 2,000 lbs. each, in bulk, delivered to each
of Buyer’s Facilities, respectively.

PRICING & PRICE-ADJUSTMENT: As specified in Schedule III, appended hereto and
made an integral part hereof.

TERMS OF PAYMENT: Net 30 Days

TRANSPORTATION MODE & TERMS: In Hopper Cars, FOB Seller’s Facilities. Innophos
will be responsible for providing a portion of the Railroad Hopper Cars.

SHIPPING SCHEDULE: As released by personnel at each Facility.

 

Page 1    13



--------------------------------------------------------------------------------

FACILITIES:

 

  •  

Chicago Heights, Illinois

 

  •  

Nashville, Tennessee

 

  •  

Mission Hills, Mexico

THE ADDITIONAL TERMS AND CONDITIONS ATTACHED HERETO ARE HEREBY INCORPORATED
HEREIN AND MADE A PART OF THIS AGREEMENT.

THIS AGREEMENT IS INVALID UNLESS SIGNED BY BOTH PARTIES HEREUNDER.

TERMS AND CONDITIONS

1. Separate Sales: Each delivery hereunder shall constitute a separate sale with
the same effect as though made under a separate contract covering only the
amount thereof.

2. Taxes: Any new tax, or other governmental charge, or increase thereof
including increases in existing taxes, upon the production, sale and/or shipment
of the Products sold under this Agreement (other than taxes based upon Seller’s
net income), whether by federal, state or municipal authorities, imposed on or
after the date of this Agreement, shall be added to the price then in effect
hereunder and shall be paid to Seller by Buyer. Seller represents and warrants
that all applicable existing taxes are included fully in the Price or separately
identified in Schedule III.

3. Product Hazards: Seller shall adequately warn Buyer of the risks associated
with handling, using, transporting, storing and disposing of the Product,
including without limitation, those set forth in Seller’s Material Safety Data
Sheet for Product (“MSDS”). Buyer shall maintain compliance in all material
respects with all safety and health related governmental requirements concerning
Product.

4. Shipments: Buyer will give Seller detailed instructions for the delivery of
goods (with delivery orders, purchase orders or equivalent requests such as
requested shipping notes and/or invoices). This Agreement will apply to any
purchases so made. Buyer will not accept charges for packaging unless by prior
agreement in writing. Any warehousing or customs charges incurred as a result of
lack or late receipt of correct documents will be charged to Seller. Buyer shall
be responsible for all freight charges.

5. Environmental Compliance: Seller warrants that all substances provided
hereunder comply in all material respects with the applicable requirements of
federal, state and local environmental laws, including the U.S. Toxic Substances
Control Act and the regulations promulgated under such laws.

6. Invoicing: Product will be purchased “F.O.B. Seller’s Plant” and Buyer shall
be responsible for transportation charges.

7. Meet or Release: This Meet or Release clause shall become effective
January 1, 2009. Should Buyer receive a written competitive offer from another
party to supply Products of equal quality, deliverable in quantities
constituting [*****] of the remaining contract quantity requirements hereunder,
[*****], with equal terms and equal conditions resulting in lower delivered
prices than the prices then in effect hereunder, then Buyer may give written
notice to Seller. Upon giving written notice, Buyer agrees to provide
satisfactory proof to Seller of the competitive offer. Satisfactory proof
includes but is not limited to: (i) verification of the competitive written
offer; (ii) disclosure of the company and manufacturing location(s) that would
sell and produce the Product(s); (iii)

 

Page 2    13



--------------------------------------------------------------------------------

analytical verification that Products to be supplied are of equal or better
quality than the specification listed in Schedule I. After receiving both
written notification and satisfactory proof of the written offer; Seller will
have 30 days to provide written notification that it will either (i) match the
competitive offer by providing pricing equal to the greater of the exact pricing
during remaining term of the this contract or the average price over the total
term of the competitive offer or (ii) provide an alternate proposal to the
Buyer. If Seller elects to match the competitive offer as stated above the new
pricing will be effective within thirty (30) days of that election. If Seller
provides an alternate proposal, as stated above, Buyer will have (30) days
either to accept or decline the alternate proposal. If the alternate proposal is
accepted, it would be added as an amendment to this contract and effective
within thirty (30) days. If Buyer declines the alternate proposal then Seller
will elect a time, no longer than one hundred and twenty (120) days from date
the Buyer declines, at which both parties shall thereupon be released from any
further obligation under this contract as to the Facilities encompassed by the
competitive offer.

8. Production Process Changes: Seller shall notify Buyer ninety (90) days prior
to making any changes to Products, which will cause Products not to meet
specifications listed in Schedule I or in Seller’s reasonable judgment will
otherwise not be reasonably equivalent to Products produced prior to such
change, and shall obtain Buyer’s agreement that such changes do not render the
Products supplied hereunder unsuitable for Buyer’s use prior to instituting such
changes.

9. Quantity And Quality Requirements: Notwithstanding Buyer’s stated
requirements for Product(s) herein, Buyer shall have the right to receive
Product(s) from another supplier for the purpose of conducting “trial runs”
within the time frame and quantities necessary to “test” the efficacy of
Product(s) from another supplier, which trial runs shall not last for more than
two weeks. Should Seller be unable to meet Buyer’s quantity and quality
requirements, it shall be deemed a breach of this Agreement subject to the terms
of Section 10. Upon a breach, Buyer may, upon written notice to Seller, reduce
the allocation by the amount of Seller’s inability to ship, or cancel this
Agreement without any obligation to Seller, if Seller cannot meet Buyer’s
quantity and quality requirements upon written notice to Seller.

10. Fulfilling Production Requirements: Subject to Section 11, should Seller
fail due to causes within Seller’s control to meet Buyer’s scheduled releases,
provided they were previously forecasted in Schedule II, as mutually agreed to
by both parties, Seller shall take all reasonable steps, including but not
limited to, working extra hours, shifts, or days to fulfill Seller’s obligations
hereunder. All costs for such effort will be at Seller’s expense. Further,
Seller may use alternate shipping methods to expedite delivery to Buyer to meet
schedules to which both parties agree. In such cases, Seller must receive
Buyer’s approval prior to the use of any carrier other than those on Buyer’s
approved carrier list. Additional shipping costs resulting from expedited
deliveries or use of alternate carriers will be at Buyer’s expense.

11. Product Warranties:

(a) All claims relating to quality, quantity, weight, condition and loss of or
damage to the Products contained in any delivery hereunder will be deemed waived
by Buyer unless made in writing to Seller within thirty (30) days after
acceptance of delivery by Buyer, unless such is not reasonably discoverable in
which event within ten (10) days from actual discovery; provided, however, in
any event all claims of Buyer will be deemed waived unless made in writing to
Seller within 90 days of acceptance of delivery by Buyer.

(b) Except as stated in “Patents”, Seller warrants only its title to the
Products and that the quality of the Product(s) shall conform to the
Specifications. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT,
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXCLUDED
WHETHER THE ITEMS ARE USED ALONE, IN COMBINATION WITH, IN THE MANUFACTURE OF, OR
IN THE PRODUCTION OF, OTHER SUBSTANCES, ITEMS, OR OTHERWISE. BUYER’S EXCLUSIVE
REMEDY FOR BREACHES OF THIS WARRANTY SHALL BE REPLACEMENT OF THE NON-CONFORMING
PRODUCT OR A PRICE ADJUSTMENT FOR THE SHIPMENT OF NON-CONFORMING PRODUCT.

 

Page 3    13



--------------------------------------------------------------------------------

12. Breach of Terms: In the event either party materially breaches any of the
material terms of this Agreement or its extension(s), the non-breaching party
shall notify the breaching party and the breaching party shall have thirty
(30) days to correct the breach. If said breach is not remedied within such
period, the non-breaching party shall then have the right to terminate this
Agreement immediately upon written notice without further obligation to the
breaching party.

13. Force Majeure: Seller’s failure or inability to make, or Buyer’s failure or
inability to take, any delivery or deliveries when due, or the failure or
inability of either party to effect timely performance of any other obligation
required of it hereunder, other than the payment of money, if caused by “Force
Majeure”, as hereinafter defined, shall not constitute a default hereunder or
subject the party affected by Force Majeure to any liability to the other;
provided, however, the party so affected shall promptly notify the other of the
existence thereof and of its expected duration and the estimated effect thereon
upon its ability to perform its obligations hereunder. Such party shall promptly
notify the other party when such Force Majeure circumstance has ceased to affect
its ability to perform its obligations hereunder. The quantity to be delivered
hereunder shall be reduced to the extent of the deliveries omitted for such
cause or causes unless both parties agree that the total quantity to be
delivered shall remain unchanged; and Buyer shall be free to purchase elsewhere
any quantities Seller is unable to deliver due to such Force Majeure
circumstance. For so long as its ability to perform hereunder is affected by
such Force Majeure circumstances, Seller may, at its option, elect to allocate
its total production of such Products among its various requirements therefore
(e.g., manufacturing and sales) in such manner as Seller deems practicable and
which, in the opinion of Seller, is fair and reasonable [*****] for Buyer’s
facilities covered by the Agreement. During the time that Seller is unable to
make deliveries or otherwise perform, it shall not be obligated to procure, or
to use its best efforts to procure, any quantity of Products sold hereunder from
any alternate producer or supplier. As used herein, the term “Force Majeure”
shall mean and include any act of God, war, riot, fire, explosion, accident,
flood, sabotage, governmental laws, regulations, order, injunction, or other
acts of government (including any agency or department of the United States of
America), strikes, plant or equipment failure, lack of availability of
materials, energy, labor, or equipment, and other circumstances beyond the
reasonable control of the affected party. In the event a Force Majeure
circumstance affects either party’s performance hereunder for at least 60
consecutive days, the party who is able to perform may terminate this Agreement
upon written notice to the affected party.

14. Fair Labor Standards Act: Seller agrees that the materials produced
hereunder shall be in compliance with all acceptable requirements of the Fair
Labor Standards Act of 1938, as amended, and of Regulations and Orders of the
United States Department of Labor issued under Section 14 thereof and agrees to
so certify on its invoices if so directed by Buyer.

15. Patents: Seller warrants that the Products shall be delivered free of the
rightful claim of any third person for infringement of any U.S. patent covering
the Products. Seller does not warrant against infringement by, and assumes no
responsibility by reason of, the use of the Products in combination with other
materials or apparatus or in the operation of any process or apparatus. Seller
disclaims any warranty against infringement to the extent that the Products are
supplied according to Buyer’s design or specifications.

In the event of the commencement of any suit or proceeding against Buyer for
infringement covered by the above warranty, Buyer shall notify Seller promptly,
in writing, of the commencement of such suit or proceeding. Seller shall
indemnify, hold harmless, and defend Buyer with respect to such suit or
proceeding in Buyer’s name; and Buyer will render to Seller all reasonable
assistance for the defense or settlement thereof. Buyer shall not settle or
compromise any such suit or proceeding without the prior written consent of
Seller.

 

Page 4    13



--------------------------------------------------------------------------------

16. WAIVER OF CONSEQUENTIAL DAMAGES: IN NO EVENT WILL SELLER OR BUYER BE LIABLE
UNDER ANY THEORY OF RECOVERY (WHETHER BASED IN CONTRACT, NEGLIGENCE OF ANY KIND,
STRICT LIABILITY OR TORT) FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, IN ANY WAY RELATED, ARISING FROM
OR RESULTING FROM THIS AGREEMENT. A PARTY’S EXCLUSIVE REMEDY SHALL BE DIRECT
DAMAGES OR SPECIFIC PERFORMANCE FOR A MATERIAL BREACH OF ANY TERM OR CONDITION
OF THIS AGREEMENT BY THE OTHER PARTY.

17. Waiver: The failure of either party to enforce at any time any of the
provisions of this Agreement shall in no way constitute or be construed as a
waiver of that or any other provision of this Agreement, nor in any way to
affect the validity of this Agreement or any provision hereof or the right of
such party to enforce thereafter each and every provision of this Agreement. No
waiver of any provision or breach of this Agreement shall be deemed to be a
waiver of any other provision or breach.

18. Governing Law: Any dispute under this Agreement shall be first settled by
and between the managements of both parties, and if such dispute cannot be
resolved within 30 days of written notice of such dispute by either party to the
other party, then settled by arbitration in Chicago, IL within 90 days of the
expiration of such management discussion period, pursuant to the rules, then
obtaining, of the American Arbitration Association. The award shall be final and
judgment thereon may be entered in and enforced in any court having
jurisdiction. The arbitrator shall apply Delaware law, without giving effect to
principles of conflicts of laws and may not vary the terms of this Agreement or
impose any remedy not allowed under this Agreement.

19. Notices: Any notice given under this Agreement shall be in writing and
addressed to the other party at the address specified in this paragraph. Notice
may be given by U.S. mail (first class or certified), any personal delivery
service, fax, or telex. Any notice required or permitted hereunder shall be
deemed given upon the earlier of (i) the day of actual receipt by the party to
whom notice is being given or the following business day if actual receipt is
during a non-business day of the receiving party or is after regular business
hours on a business day of the receiving party, or (ii) the fourth day after
being deposited postage prepaid in the U.S. Mail as first class mail. Notice by
fax or telex shall be deemed to be in actual receipt upon the confirmation of
transmission to the receiving party. Any notice should be addressed as follows:

 

To Seller:

   The Mississippi Lime Company    3870 S. Lindbergh Blvd., Suite 200    St.
Louis, MO 63127    Attention: William H. Ayers    Vice President - Sales &
Marketing    [E-mail: whayers@mississippilime.com]

To Buyer:

   INNOPHOS INC.    259-N Prospect Plains Road    Cranbury, New Jersey 08512   
Attention: Patrick R. Crowley    Director - Energy & Raw Materials Purchasing   
[email: Patrick.crowley@innophos.com]

20. Entire Agreement: This Agreement and any attachments or addenda hereinafter
set forth contain the entire agreement between the parties hereto and supersedes
all prior contracts, agreements or understandings between the parties hereto
with respect to the subject matter herein. There are no oral representations,
stipulations, warranties, agreements or understandings with respect to the
subject matter of this Agreement, which are not fully expressed herein. Neither
this Agreement nor its execution has been induced by any representation,
stipulation, warranty, agreement or understanding of any kind other than those
herein expressed.

 

Page 5    13



--------------------------------------------------------------------------------

21. No Modification: No amendment, addition to, alteration, modification or
waiver of all or any part of this Agreement shall be of any force or effect,
whether by course of conduct or otherwise, unless in writing and signed by
Seller and Buyer. If the provisions of this Agreement and the provisions of any
purchase order or order acknowledgment written in connection with the Agreement
conflict, then the provisions of this Agreement shall prevail.

22. Agreement Precedence: The terms and conditions of Buyer’s purchase order
shall supplement the terms and conditions of this Agreement; however, in the
event of any conflict between this Agreement and Buyer’s purchase order form or
other agreements which may be negotiated between the parties, this Agreement
shall take precedence. In the event of any conflict between this Agreement and
any amendments or supplements thereof, the amendments or supplements shall take
precedence.

23. Assignment: This Agreement shall inure to the benefit of and be binding upon
the successors of the parties hereto but shall not otherwise be transferable or
assignable unless agreed upon in writing by both parties.

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement.

 

MISSISSIPPI LIME COMPANY, Seller     INNOPHOS INC., Buyer By:   /s/ William H.
Ayers     By:   /s/ Randolph Gress Print Name:   William H. Ayers    
Print Name:   Randolph Gress Title:   Vice President-Sales & Marketing    
Title:   President & CEO Date:   March 11, 2008     Date:   March 6, 2008

 

Page 6    13



--------------------------------------------------------------------------------

SCHEDULE I

PRODUCT SPECIFICATIONS

Mississippi Lime Company/INNOPHOS INC., Inc.

QUICKLIME AND HYDRATED LIME SPECIFICATIONS

 

I. Product: 2” Pebbled Quicklime

Use-Location: Chicago Heights, IL

 

Property

  

Specification

  

Test Method

  

Sampling Basis

Assay (total CaO)    95.0%, minimum    ASTM C 1271-99    One per rail car MgO   
1.5%, maximum    ASTM C 1271-99    One per rail car LOI (by CO2)    10.0%,
maximum    MLCo #20    One per rail car Al2O3    0.25%, maximum    ASTM C
1271-99    One per rail car Arsenic (as As)    1 ppm, maximum    FCC   
Quarterly Composite Average Fluoride (as F)    95 ppm, maximum    MLCo #38   
One per rail car Total Heavy Metals (as Pb)    30 ppm, maximum    FCC   
Quarterly Composite Average Lead (as Pb)    2 ppm, maximum    FCC    Quarterly
Composite Average Acid Insolubles    1.0%, maximum    ASTM C 1271-99    One per
rail car

(T-140 Mesh Screen)

Particle Size

   2”    N/A    N/A (“Pebble” Diameter)         

 

Page 7    13



--------------------------------------------------------------------------------

SCHEDULE I (Continued)

 

II. Product: 1” Pebbled Quicklime

Use-Location: Nashville, TN

 

Property

  

Specification

  

Test Method

  

Sampling Basis

Assay (total CaO)    95.0%, minimum    ASTM C1271-99    One per rail car MgO   
1.5%, maximum    ASTM C1271-99    One per rail car LOI (by CO2)    10.0%,
maximum    MLCo #20    One per rail car R2O3    1.0%, maximum    ASTM C 1271-99
   Quarterly Composite Average Arsenic (As)    1 ppm, maximum    FCC   
Quarterly Composite Average Fluoride (as F)    100 ppm, maximum    MLCo # 38   
One per rail car Lead (as Pb)    2 ppm, maximum    FCC    Quarterly Composite
Average Acid Insolubles    1.0%, maximum    MLCo # 1    Quarterly Composite
Average

(T-140 Mesh Screen)

Particle Size

   1”    N/A    N/A

(“Pebble” Diameter)

Sievings, minus 1/8 inch

   15.0%, maximum    MLCo # 95    One per rail car

 

Page 8    13



--------------------------------------------------------------------------------

SCHEDULE I (Continued)

 

III. Product: 1” Pebbled Quicklime

Use-Location: Mission Hills, Mexico

 

Property

  

Specification

  

Test Method

  

Sampling Basis

Assay (total CaO)    95.0%, minimum    ASTM C1271-99    One per rail car MgO   
1.5%, maximum    ASTM C1271-99    One per rail car LOI (by CO2)    10.0%,
maximum    MLCo #20    One per rail car Al2O3    0.25%, maximum    ASTM C
1271-99    One per rail car Arsenic (as As)    1 ppm, maximum    FCC   
Quarterly Composite Average Fluoride (as F)    95 ppm, maximum    MLCo # 38   
One per rail car Total Heavy Metals (as Pb)    30 ppm, maximum    FCC   
Quarterly Composite Average Lead (as Pb)    2 ppm, maximum    FCC    Quarterly
Composite Average Acid Insolubles    1.0 %, maximum    MLCO # 1    Quarterly
Composite Average

(T-140 Mesh Screen)

Particle Size

   1”    N/A    N/A (“Pebble” Diameter)         

 

Page 9    13



--------------------------------------------------------------------------------

SCHEDULE I (Continued)

 

IV. Product: Hydrated Lime - MicroCal HF (Nashville, TN)

 

Property

  

Specification

  

Test Method

  

Sampling Basis

Assay (total Ca(OH)2)    95.0%, minimum    ASTM C 1271-99    Each shipment APHA
PAD (25g sample)    3 mg, maximum    INNOPHOS Inc.    INNOPHOS Inc. R2O3   
0.5%, maximum    ASTM C 1271-99    Quarterly Composite Average MgO    4.8%,
maximum    ASTM C 1271-99    Quarterly Composite Average Arsenic (as As)    1
ppm, maximum    FCC    Quarterly Composite Average Fluoride (as F)    100 ppm,
maximum    MLCo # 38    Each shipment Lead (as Pb)    2 ppm, maximum    FCC   
Quarterly Composite Average Acid Insolubles    1.0 %, maximum    FCC   
Quarterly Composite Average

(T-140 Mesh Screen)

        

 

Page 10    13



--------------------------------------------------------------------------------

SCHEDULE I (Continued)

Product: Codex Hydrated Lime - VitaCal H

Use-Locations: Nashville, TN; Chicago Heights, IL

 

Property

  

Specification

  

Test Method

  

Sampling Basis

Assay Ca(OH)2    95.0 -100.5%,    FCC    Each shipment Identification    Pass   
FCC    Each Shipment Carbonate    Pass    FCC    Each Shipment Magnesium and
alkali salts    4.8%, maximum    FCC    Quarterly Composite Average Arsenic (as
As)    3 ppm, maximum    FCC    Quarterly Composite Average Fluoride (as F)   
0.005% maximum    FCC    Each shipment Lead (as Pb)    2 ppm, maximum    FCC   
Quarterly Composite Average Acid insoluble substances    0.5 %, maximum    FCC
   Quarterly Composite Average

 

Page 11    13



--------------------------------------------------------------------------------

SCHEDULE II

QUANTITY

 

INNOPHOS LIME -
CONSUMING LOCATIONS

  

INNOPHOS LIME-USAGE PROFILE
[*****]

  

SHIPPING
MODE-SKU

   ANNUAL
VOL (ST) MISSION HILLS / MEXICO    2” PEBBLED QUICKLIME    RAIL-BULK    [*****]
CHICAGO HEIGHTS / IL    1” PEBBLED QUICKLIME    RAIL-BULK    [*****] NASHVILLE /
TN    1” PEBBLED QUICKLIME    RAIL-BULK    [*****]    PEBBLED QUICKLIME
SUB-TOTAL =       [*****]            NASHVILLE / TN    HYDRATED LIME (MicroCal
HF)    TRUCK-BULK    [*****] CHICAGO HEIGHTS / IL    HYDRATED LIME (VitaCal H)
   TRUCK-BAGS    [*****]    HYDRATED LIME SUB-TOTAL =       [*****]           
  

ALL GRADES COMBINED:

GRAND TOTAL =

      [*****]           

 

Page 12    13



--------------------------------------------------------------------------------

SCHEDULE III

PRICING

Seller: Mississippi Lime Company, St. Louis, MO

Buyer: Innophos, Inc., Cranbury, NJ

Products: As stated below, meeting specifications in Schedule I.

Prices stated on a per-ton (2,000 lbs./each) basis: F.O.B. Ste. Genevieve, MO

 

              Effective Dates of Pricing

Products

  

Innophos
Locations

   Price Per
Short Ton*   Pricing
Begins   Pricing
Changes [*****] Quicklime    Chicago Heights, IL    [***** ]   [*****]   [*****]
      [***** ]   [*****]   [*****]       [***** ]   [*****]   [*****] [*****]
Quicklime    Nashville, TN    [***** ]   [*****]   [*****]       [***** ]  
[*****]   [*****]       [***** ]   [*****]   [*****] [*****] Quicklime   
Mission Hills, MX    [***** ]   [*****]   [*****]       [***** ]   [*****]  
[*****]       [***** ]   [*****]   [*****]

 

*  An “Upfront Rebate” of [*****] will apply to all [*****] Quicklime shipments
during the term of this Purchasing Agreement as long as Seller maintains [*****]
of supply of Lime Product requirements to all Buyer’s Facilities. Should Seller
cease [*****] of Product to Buyer’s above-named Facilities, then [1] said
“Upfront Rebate” shall be removed with immediate effect; [2] Buyer shall
thereafter pay the prices listed above for the duration of this Agreement’s
remaining term; and [3] within 30 days after the date Seller ceases being sole
supplier of lime to Buyer, Buyer shall repay all “Upfront Rebate” amounts
previously earned from the commencement date of this Agreement until such date
as [*****] Product to all Buyer’s Facilities.

 

[*****]    Nashville, TN    [***** ]   [*****]   [*****]       [***** ]  
[*****]   [*****]       [***** ]   [*****]   [*****] [*****]    Nashville, TN   
[***** ]   [*****]   [*****]       [***** ]   [*****]   [*****]       [***** ]  
[*****]   [*****]

 

* 50-lbs bags of [*****] will be priced [*****] above the bulk pricing listed
above.

 

Page 13    13